 

Exhibit 10.12

 

OPTION AGREEMENT

SCHLUMBERGER [            ] STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION

 

SCHLUMBERGER LIMITED, a Netherlands Antilles corporation (the “Company”), hereby
grants to you a non-qualified stock option (the “Non-Qualified Option”) to
purchase Common Stock of the Company, par value $0.01 per share, as more fully
described below. The date of grant of this Non-Qualified Option (the “Grant
Date”), the Non-Qualified Option exercise price and the number of shares subject
to this Non-Qualified Option (collectively, the “Option Shares”) are set forth
in an award notice that has been previously delivered to you. Your Non-Qualified
Option is subject to all the terms and conditions of the Schlumberger
[            ] Stock Incentive Plan as in effect on the date hereof (the “Plan”)
and this Agreement. Your Non-Qualified Option is not intended to constitute an
“incentive stock option” under Section 422 of the U.S. Internal Revenue Code of
1986 (the “Code”).

 

Except as set forth below, this Non-Qualified Option expires on the tenth
anniversary of the Grant Date.

 

The Option Shares will become purchasable in installments, which are cumulative.
The date on which each installment will become exercisable and the number of
shares comprising each installment are as follows:

 

DATE    OPTION SHARES  

1st Anniversary of the Grant Date

   20 % 

2nd Anniversary of the Grant Date

   20 % 

3rd Anniversary of the Grant Date

   20 % 

4th Anniversary of the Grant Date

   20 % 

5th Anniversary of the Grant Date

   20 % 

 

In keeping with the Company’s general policy, the terms of this Agreement,
including the vesting schedules, are put in place in certain countries to
accommodate local regulations. The vesting schedule above, and therefore your
ability to exercise your Non-Qualified Option at certain times and certain other
terms of the Non-Qualified Option may change if you move from one country to
another. Currently, the Company has in place a sub-plan for France which governs
stock options issued to Optionees residing in France or who are on a French
payroll.

 

This Non-Qualified Option may be exercised only by delivering to the Company a
written notice specifying the number of shares you wish to purchase. The
Compensation Committee, authorized by the Company to administer the Plan (the
“Committee”), hereby notifies you that the Non-Qualified Option price may be
paid, subject to such rules and procedures as the Committee may prescribe from
time to time, (1) in cash or certified check, (2) by the delivery of shares of
Common Stock of the Company with a fair market value at the time of exercise
equal to the total Non-Qualified Option price or (3) by a combination of the
methods described in (1) and (2).

 

To assist you in the acquisition of shares pursuant to the exercise
of this Non-Qualified Option, the Committee in its sole discretion has
authorized the extension of an option financing program coordinated with a third
party as posted on the stock department website. The terms and procedures of
this program or any such program that the Committee may authorize in the future
will be communicated to you.

 

This Non-Qualified Option will expire earlier than the date set forth above if
you terminate employment with the Company or a subsidiary (within the meaning of
Code Section 424(f)) of the Company. If you terminate employment with consent of
the Company or a subsidiary, as applicable, any exercise of this Non-Qualified
Option must be made within three (3) months of termination of employment (or
expiration date, if earlier) and then only to the extent the Non-Qualified
Option was exercisable upon termination, unless you “retire” or become
“disabled” within the meaning of Section 5 of the Plan, or terminate employment
due to death. Section 5 of the Plan provides specific rules for exercise of this
Non-Qualified Option on termination of



--------------------------------------------------------------------------------

 

employment due to retirement, disability or death and its terms are hereby
incorporated in this Agreement. If termination of your employment is because of
breach of your employment contract or your misconduct, this Non-Qualified Option
will immediately expire and terminate. Termination of your employment without
consent of the Company or a subsidiary, as applicable, will cause your
Non-Qualified Option to expire immediately.

 

This Non-Qualified Option may be forfeited, and any exercise you have made of
this Non-Qualified Option may be rescinded, as further described below, if you
engage in certain “detrimental activity” as defined in the Plan. Specifically,
if you engage in detrimental activity within one year following termination of
employment for any reason other than retirement or disability, this
Non-Qualified Option will immediately expire and terminate and the Committee may
rescind any exercise that you made under this option within six months preceding
or three months following your termination. If you engage in detrimental
activity within five years following termination of employment by reason of
retirement or disability, this Non-Qualified Option will immediately expire and
terminate and the Committee may rescind any exercise that you made under this
option within the period between six months preceding and one year following
your termination by retirement or disability. In the event that any option
exercise is rescinded by the Committee as described above, you will be obligated
to pay the Company an amount equal to the spread on the shares with respect to
which the rescinded exercise applied. (The “spread” for this purpose is the
difference between the aggregate exercise price and aggregate fair market value
of the shares as to which you exercised your option, with fair market value
determined as of the exercise date.)

 

As contemplated by the Plan, you may not exercise your Non-Qualified Option or
any portion thereof, and no obligation exists to issue or release shares of
stock or accept an exercise of this Non-Qualified Option, if the issuance or
release of shares or the acceptance of the Non-Qualified Option exercise by the
Company or a subsidiary constitutes a violation of any governmental law or
regulation.

 

This Non-Qualified Option is not transferable or assignable except by will or
laws of descent and distribution and then only to the extent exercisable at
death. Any exercise of this Non-Qualified Option after your death must be made
by the person or persons entitled to make such exercise under your will or by
the laws of descent and distribution before expiration of the Non-Qualified
Option.

 

The grant of this Non-Qualified Option is subject to the terms of the Plan,
which is discretionary in nature, and the terms of this Agreement. The grant of
this Non-Qualified Option is a one-time benefit, and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options. All determinations with respect to any such future grants,
including, but not limited to, the times when options shall be granted, the
number of shares subject to each option, the option price, and the time or times
when each option shall be exercisable, will be at the sole discretion of the
Committee. Your participation in the Plan is voluntary. The value of this
Non-Qualified Option is an extraordinary item of compensation which is outside
the scope of your oral, written or implied employment contract, if any. This
Non-Qualified Option is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments. The vesting of this Non-Qualified Option ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan document. In particular, if you terminate employment due to death or
disability, your Non-Qualified Option will become fully vested and exercisable.
The future value of the underlying shares is unknown and cannot be predicted
with certainty.

 

You (i) authorize the Committee, the Company and the employer entity, and any
agent of the Committee administering the Plan or providing Plan recordkeeping
services, to disclose to the Committee, the Company or any of its affiliates
such information and data as the Committee or the Company shall request in order
to facilitate the grant of options and the administration of the Plan;
(ii) waive any data privacy rights you may have with respect to such
information; and (iii) authorize the Company and any such agent to store and
transmit such information in electronic form.

 

If you do not wish to accept this Agreement, please return this Agreement to the
Stock Department or notify the Stock Department.



--------------------------------------------------------------------------------

 

The Plan and prospectus are both available on-line at
www.[            ].slb.com. A paper copy of the Plan and/or prospectus may be
obtained by contacting the Stock Department, Schlumberger Limited, 5599 San
Felipe, 17th Floor, Houston, Texas 77056.

 

SCHLUMBERGER LIMITED

By

 

/s/    Andrew Gould

   

Andrew Gould